DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Salzano on 01/04/2022.
The application has been amended as follows: 
In the claims:
In claim 3, line 2, change “the intersecting direction” to  -----an intersecting direction--------;
In claim 7, line 4, change  “the intersecting direction”  to  -----an intersecting direction--------;
In claim 12, line 5, change  “the intersecting direction”  to  -----an intersecting direction--------;
In claim 16, line 3, change  “the intersecting direction”  to  -----an intersecting direction--------  .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Sebastian et al. (US 9898151 B2) teaches an array of sense electrodes separated from the 




drive electrode to define non-overlapping regions.

 	Lee et al.(US 2014/0098057 A1) teaches each of first and second sensing electrodes 

comprises multiple protrusions protruding outward from a corresponding boundary and multiple 

concave portions extending inward between the protrusions in a plan view. Pairs of protrusions 

extending from opposite sides of each of the first and second sensing electrodes are disposed opposite 

each other and are symmetrical to each other.

As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
“An electronic device, comprising: a display member comprising: a display device layer configured to display an image; and an encapsulation layer covering the display device layer;an insulating layer disposed directly on the encapsulation layer; a first electrode and a second electrode disposed on the insulating layer and spaced apart from each other; and a third electrode disposed on the insulating layer and disposed between the first electrode and the second electrode, wherein:the third electrode is extended in a direction and comprises a first side and a second side opposing the first side; the first electrode comprises a first boundary side facing the first side of the third electrode; and the second electrode comprises a second boundary side facing the second side of the third electrode; the first boundary side and the second boundary side have shapes that are asymmetric to each other with respect to a center axis overlapping the third electrode.
As to claim 18, the prior art of record does not disclose applicant’s claimed invention:
“ An electronic device, comprising: a display member configured to display an image;an insulating layer disposed on the display member; and a mesh structure having a plurality of mesh lines, wherein: a first cutting line and a second cutting line are defined in the mesh structure to form a first electrode, a second electrode, and a third electrode by cutting corresponding mesh lines of the the first cutting line and the second cutting line have shapes that are asymmetric to each other with respect to a center axis overlapping the third electrode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.